DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 16-17 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Moon, discloses an apparatus comprising: a substrate; a bottom electrode formed on the substrate; a first geometric confining layer formed on the bottom electrode, wherein the first geometric confining layer comprises a first film comprising a first plurality of pin-holes; a base oxide layer formed on the first geometric confining layer and connected to a first top surface of the bottom electrode via the first plurality of pin-holes; and a top electrode formed on the base oxide layer, wherein the base oxide layer comprises one of: TaOx, HfOx, TiOx, ZrOx, or a combination thereof, wherein the first film of the first geometric confining layer comprises Al2O3, SiO2, Si3N4, Y2O3, Gd2O3, Sm2O3, CeO2, Er2O3, or a combination thereof. The prior art of records, individually or in combination, do not disclose nor teach “wherein a conductive filament forms within the based oxide layer and in regions in alignment with the first plurality of pin-holes when a set signal is applied to the top electrode and the bottom electrode” in combination with other limitations as recited in claim 1.
The prior art of record, Nabatame, discloses an apparatus comprising: a substrate; a bottom electrode formed on the substrate; a base oxide layer formed on the bottom electrode; a first geometric confining layer formed on the base oxide layer, wherein the first geometric confining layer comprises a first film comprising a first plurality of pin-holes; and a top electrode formed on the first geometric confining layer and connected to a first top surface of the base oxide layer via the first plurality of pin-holes, wherein the base oxide layer comprises TaOx, HfO, TiOx, ZrOx, or a combination thereof, wherein the first film of the first geometric confining layer comprises Al2O3, SiO2, Si3N4, Y2O3, Gd2O3, Sm2O3, CeO2, Er2O3, or a combination thereof. The prior art of records, individually or in combination, do not disclose nor teach “wherein a conductive filament forms within the based oxide layer and in regions in alignment with the first plurality of pin-holes when a set signal is applied to the top electrode and the bottom electrode” in combination with other limitations as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811